PER CURIAM.
Appellant was convicted of larceny on evidence that was entirely circumstantial. On this appeal we are asked to reverse on 'the ground that the eyidence is insufficient to support the verdict of the jury. But the rule in such cases is that we may not weigh the evidence or determine the credibility of the witnesses. It is enough if there is substantial evidence to support the verdict of the jury. Glasser v. United States, 1942, 315 U.S. 60, 80, 62 S.Ct. 457, 86 L.Ed. 680.
Here the crime was larceny, and while it is true that the evidence is entirely circumstantial, there is undisputed testimony that the crime was committed, that appellant was in the apartment room of the victim while he slept and at the time of the loss; that appellant was badly in need of money before the larceny and was in possession of a considerable sum immediately thereafter. It is also true that his explanation of the means whereby he got this money is most unconvincing.
The jury heard the witnesses testify and reached the conclusion that appellant was the thief, and in the circumstances it was for them and not for us to decide that question.
Affirmed.